         Case 1:16-cv-05057-LAP Document 7 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

O’KENE WHITE,

                      Plaintiff,               16 Civ. 5057 (LAP)
                                                 8 Cr. 360 (LAP)
-against-
                                                       ORDER
UNITED STATES OF AMERICA,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    On October 15, 2020, the Court granted Mr. White an

extension, until December 31, 2020, to file a successive

petition pursuant to 28 U.S.C. § 2255 and ordered that failure

to file by that date would result in closing of the case (dkt.

no. 150 in 8-cr-360).

    Because no successive § 2255 petition has been filed, the

Clerk of Court shall mark this action (16-cv-3957) closed and

deny all pending motions as moot.

SO ORDERED.

Dated:      New York, New York
            March 31, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
